DETAILED ACTION
This office action is in response to application filed on 12/18/2020.
Claims 1 – 25 are pending.
Priority is claimed to provisional application 62/950862 (filed on 12/19/2019).

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 – 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Becvar et al (US 20180234991, prior art part of IDS dated 4/20/2021, hereinafter Becvar), in view of Yerfule et al (US 20170010919, prior art part of IDS dated 4/20/2021, hereinafter Yerfule), and further in view of Chen et al (US 20130346993, hereinafter Chen).

As per claim 1, Becvar discloses: A hierarchical scheduling system for scheduling resources, the hierarchical scheduling system comprising: 
a plurality of local schedulers, each local scheduler associated with one of a plurality of user groups comprising a set of local users; and a set of coordination servers communicatively coupled to the plurality of local schedulers, the set of coordination servers comprising at least one coordination server; (Becvar figure 1 and [0015]: “The BBU 110 includes a centralized scheduler (C-Sc) 112. The RRH 120 includes a distributed scheduler (D-Sc) 122. The RRH 130 includes a distributed scheduler (D-Sc) 132. The C-Sc 112 schedules data transmission for CU UEs (e.g., CE UEs 142 and 144). The C-Sc 112 may exploit knowledge on the interference from other cells (RRHs) or other UEs and schedule resources efficiently accordingly. The D-Scs 122 and 132 schedule data transmission for nCE UEs (e.g., nCE UEs 146 and 148), which are not influenced by interference from the other cells or other UEs. In one embodiment, the C-Sc 112 also schedules data transmission for nCU UEs (e.g., CE UEs 146 and 148)”. Examiner notes that the claimed local scheduler is mapped to the distributed scheduler (D-Sc) and the claimed coordination server is mapped to the centralized scheduler (C-Sc).)
wherein the set of coordination servers is configured to receive the general needs of all of the user groups, decide how the resources are to be assigned to the user groups, and make general grants of resources to each user group; wherein the respective general grants for each user group are communicated to the respective local scheduler associated with that user group; wherein each local scheduler is configured to receive the respective general grants and make specific grants of resources individually to local users in the user group associated with that local scheduler; (Becvar [0017]: “ In step S210, each of the UE is classified by the C-Sc as a CE UE or a nCE UE. In step S220, a first scheduling is performed by the C-Sc. In the first scheduling, a first resource is allocated for the CE UEs, a second resource is allocated for the nCE UEs, and a third resource is allocated for retransmission for one of the nCE UEs. In step 5230, a second scheduling is performed by the D-Sc. In the second scheduling, a first part of the second resource is allocated for at least one of the nCE UEs”.)
wherein the hierarchical scheduling system is configured to assess the configuration and operating environment of the hierarchical scheduling system and adapt the operation of the hierarchical scheduling system based thereon. (Becvar [0028]: “after the long-term scheduling is performed by the C-Sc, the D-Sc performs the short-term scheduling S2 for the nCE UEs at every TTI (1×TTI). Thus, the D-Sc may further perform the short-term scheduling and the resource allocations (e.g., a part of resource blocks B1) may be adjusted so that the changes in channel quality may be reflected and therefore the performance may be improved for the nCE UEs. This way, the D-Sc can further tune the long-term scheduling decisions for the nCE UEs tentatively outlined by the C-Sc to improve performance exploiting up to date channel knowledge”.)

Becvar did not explicitly disclose:
wherein each local scheduler is configured to receive specific needs for the resources from the local users included in the user group associated with that local scheduler, and determine general needs for resources for the associated user group based on the specific needs received from the local users included in the associated user group;
wherein the general needs for all of the user groups are communicated to the set of coordination servers;

However, Chen teaches:
wherein each local scheduler is configured to receive specific needs for the resources from the local users included in the user group associated with that local scheduler, and determine general needs for resources for the associated user group based on the specific needs received from the local users included in the associated user group; (Chen [0053]: “Each job 314 may define a priority level as well as the resource attributes needed to satisfy the respective job 314. Meta-scheduler 320 organizes and/or sorts the jobs 314 into resource requirements "buckets" or groups based on the same or similar job resource requirements… In FIG. 4, jobs 314 are further organized, sorted and/or grouped based on a particular user 316 submitting the job 314... jobs 314 are grouped based on the resource requirements of the respective jobs 314 and the user 316 submitting the job 314”; [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”. Examiner notes that submission cluster is mapped to the claimed local scheduler.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Chen into that of Becvar in order to have each local scheduler is configured to receive specific needs for the resources from the local users included in the user group associated with that local scheduler, and determine general needs for resources for the associated user group based on the specific needs received from the local users included in the associated user group. Chen teaches such claimed limitations are merely commonly known process for task scheduling using hierarchical schedulers, and thus the combination merely claimed the combination of known parts in the field to achieve predictable results and is therefore rejected under 35 USC 103.

Yerfule teaches:
wherein the general needs for all of the user groups are communicated to the set of coordination servers; (Yerfule [0008]: “assigning a plurality of weights to a plurality of leaf schedulers at a bottom level of schedulers in a scheduler hierarchy including a plurality of levels of schedulers. Between two levels of schedulers including a parent level and child level, each parent scheduler at the parent level is associated with a unique plurality of children schedulers. For each leaf scheduler that is active, the method includes propagating a corresponding weight of a corresponding leaf scheduler upwards through the scheduler hierarchy through a corresponding chain of schedulers, such that a corresponding scheduler at a corresponding level is associated with an accumulation of weights of its descendent schedulers at all lower levels. The method includes distributing a given set of resources assigned to the scheduler hierarchy based on accumulated weights at each level, such that the corresponding scheduler is proportioned resources from the given set of resources based on the accumulation of weights of its descendent schedulers”.)
It would have been obvious for one of ordinary skill in the art at the effective filing date of the claimed invention to incorporate the teaching of Yerfule into that of Becvar and Chen in order to have the general needs for all of the user groups are communicated to the set of coordination servers. Yerfule [0029] provided a motive to combine the references by stating “The newly calculated weight for the corresponding scheduler is propagated to its parent scheduler in order to demand its proper share of resources from the root of the scheduler hierarchy”, such combination would enhance the overall appeals of all references and is therefore rejected under 35 USC 103.

As per claim 2, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, further comprising a plurality of coordination clients, each coordination client associated with one of the local schedulers; and wherein the respective general needs for each user group are communicated from the local scheduler associated with that user group to the set of coordination servers via the coordination client associated with that user group; and wherein the respective general grants for each user group are communicated from the set of coordination servers to the local scheduler associated with that user group via the coordination client associated with that user group. (Chen figure 3 and Yerfule figure 6C.)  

As per claim 3, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 2, wherein for each user group, the associated local scheduler and coordination client are implemented together in a single node. (Chen [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”.)

As per claim 4, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the set of coordination servers comprises a plurality of coordination servers, wherein each user group has an associated coordination server and the general needs of all of the user groups are communicated to all of the coordination servers; wherein each coordination server is configured to receive the general needs of all of the user groups, decide how the resources are to be assigned to the user group associated with that coordination server, and make general grants of resources to the user group associated with that coordination server; and wherein the coordination servers are configured to use a common coordination algorithm. (Becvar [0015] and [0017])

As per claim 5, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 4, wherein for each user group, the associated local scheduler and the associated coordination server are implemented together in a single node. (Chen [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”.)

As per claim 6, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 5, further comprising a plurality of coordination clients, each coordination client associated with one of the local schedulers; and wherein for each user group, the associated local scheduler, the associated coordination client, and the associated coordination server are implemented together in a single node. (Chen [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”.)

As per claim 7, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the set of coordination servers comprises one coordination server. (Becvar figure 1 and [0015]: “The BBU 110 includes a centralized scheduler (C-Sc) 112. The RRH 120 includes a distributed scheduler (D-Sc) 122. The RRH 130 includes a distributed scheduler (D-Sc) 132. The C-Sc 112 schedules data transmission for CU UEs (e.g., CE UEs 142 and 144). The C-Sc 112 may exploit knowledge on the interference from other cells (RRHs) or other UEs and schedule resources efficiently accordingly. The D-Scs 122 and 132 schedule data transmission for nCE UEs (e.g., nCE UEs 146 and 148), which are not influenced by interference from the other cells or other UEs. In one embodiment, the C-Sc 112 also schedules data transmission for nCU UEs (e.g., CE UEs 146 and 148)”. Examiner notes that the claimed local scheduler is mapped to the distributed scheduler (D-Sc) and the claimed coordination server is mapped to the centralized scheduler (C-Sc).)

As per claim 8, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 7, further comprising a plurality of coordination clients, each coordination client associated with one of the local schedulers; and wherein the respective general needs for each user group are communicated from the local scheduler associated with that user group to the one coordination server via the coordination client associated with that user group; and wherein the respective general grants for each user group are communicated from the one coordination server to the local scheduler associated with that user group via the coordination client associated with that user group. (Chen [0053]: “Each job 314 may define a priority level as well as the resource attributes needed to satisfy the respective job 314. Meta-scheduler 320 organizes and/or sorts the jobs 314 into resource requirements "buckets" or groups based on the same or similar job resource requirements… In FIG. 4, jobs 314 are further organized, sorted and/or grouped based on a particular user 316 submitting the job 314... jobs 314 are grouped based on the resource requirements of the respective jobs 314 and the user 316 submitting the job 314”; [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”. Examiner notes that submission cluster is mapped to the claimed local scheduler.)

As per claim 9, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 8, wherein for each user group, the associated local scheduler and coordination client are implemented together in a single node. (Chen [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”.)

As per claim 10, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 7, wherein the general needs of all of the user groups are communicated to the one coordination server; wherein the one coordination server is configured to receive the general needs of all of the user groups, decide how the resources are to be assigned to the user groups, and make general grants of resources to the user groups. (Becvar figure 1 and [0015]: “The BBU 110 includes a centralized scheduler (C-Sc) 112. The RRH 120 includes a distributed scheduler (D-Sc) 122. The RRH 130 includes a distributed scheduler (D-Sc) 132. The C-Sc 112 schedules data transmission for CU UEs (e.g., CE UEs 142 and 144). The C-Sc 112 may exploit knowledge on the interference from other cells (RRHs) or other UEs and schedule resources efficiently accordingly. The D-Scs 122 and 132 schedule data transmission for nCE UEs (e.g., nCE UEs 146 and 148), which are not influenced by interference from the other cells or other UEs. In one embodiment, the C-Sc 112 also schedules data transmission for nCU UEs (e.g., CE UEs 146 and 148)”. Examiner notes that the claimed local scheduler is mapped to the distributed scheduler (D-Sc) and the claimed coordination server is mapped to the centralized scheduler (C-Sc).)

As per claim 11, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is configured to assess the configuration and operating environment of the hierarchical scheduling system by doing one or more of the following: determining a local scheduling execution time for a local scheduling algorithm used in the local schedulers; determining a coordination execution time for a coordination algorithm used in the set of coordination servers; determining a coordination communication time for communication of the general needs and the general requests; and determining a scheduling period for the hierarchical scheduling system. (Chen [0035]: “Submission cluster 310 may comprise a single host or multiple hosts and is configured to receive jobs 314 (e.g., job.sub.1-job.sub.n) from one or more clients or users 316 (e.g., user.sub.1-user.sub.n)… submission cluster 310 may hold a certain number of pending jobs 314 and may include a local scheduler for processing a certain number of jobs 314 using local submission cluster 310 resources while other jobs are forwarded to execution clusters 312 for processing”.)
 

As per claim 12, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 11, wherein one or more of the local scheduling execution time, the coordination execution time, the coordination communication time, and the scheduling period are determined by doing one or more of the following: using a look-up table to look up a value; and measuring a value. (Yerfule [0008]

As per claim 13, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is configured to adapt the operation of the hierarchical scheduling system based on one or more of the following: a local scheduling execution time for a local scheduling algorithm used in the local schedulers; a coordination execution time for a coordination algorithm used in the set of coordination servers; a coordination communication time for communication of the general needs and the general requests; and a scheduling period for the hierarchical scheduling system. (Becvar [0019])

As per claim 14, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is configured to adapt the operation of the hierarchical scheduling system by changing how frequently each full coordination operation is performed, wherein each full coordination operation comprises: the communication of the general needs of all of the user groups to the set of coordination servers, the deciding by the set of coordination servers how the resources are to be assigned to the user groups, the making by the set of coordination servers of general grants of resources to each user group, and the communication of the respective general grants for each user group to the respective local scheduler associated with that user group. (Becvar [0019])

As per claim 15, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 14, wherein the hierarchical scheduling system is configured to average the general needs across multiple scheduling periods if the full coordination operation is performed less frequently than once per scheduling period. (Becvar [0019], examiner further notes that the claimed limitation here is merely an obvious design choice and is not given patentable weight.)

As per claim 16, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 14, wherein the hierarchical scheduling system is configured to further adapt the operation of the hierarchical scheduling system by tuning a coordination algorithm used by the set of coordination servers if the full coordination operation is performed once per scheduling period. (Becvar [0019])

As per claim 17, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 16, wherein the hierarchical scheduling system is configured to tune the coordination algorithm used by the set of coordination servers by tuning an iterative coordination algorithm as a function of a time budget for the full coordination operation to be performed. (Becvar [0020])

As per claim 18, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is implemented in a base station. (Becvar figure 1. Examiner further notes that the claimed limitation here is merely an obvious design choice and is not given patentable weight)

As per claim 19, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 18, wherein the base station is implemented as a centralized radio access network (C-RAN) base station comprising multiple controllers and multiple radio points, and wherein each local scheduler is implemented on a respective one of the controllers. (Becvar figure 1 and [0003])

As per claim 20, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 18, wherein the resources comprise access to resources associated with the radio points. (Becvar figure 1 and [0003])

As per claim 21, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 18, wherein the hierarchical scheduling system is used to implement a Media Access Control (MAC) scheduler for a wireless interface served by the base station. (Becvar figure 1 and [0003], examiner further notes that the claimed limitation here is merely an obvious design choice and is not given patentable weight)  

As per claim 22, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 18, wherein a scheduling period for how frequently the local schedulers schedule the local users of the associated user groups is determined based on a wireless interface implemented by the base station. (Becvar figure 1 and [0003])

As per claim 23, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is implemented using at least one of: one or more threads executed by a common processor; a virtualized environment; different blades inserted into a common chassis; and physically separate hardware units. (Becvar figure 1)  

As per claim 24, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is designed assuming the hierarchical scheduling system will be implemented using hardware that has a first performance level, wherein the hierarchical scheduling system is actually implemented using hardware that has a second performance level that differs from the first performance level. (Becvar figure 1 and [0020], examiner further notes that the claimed limitation here is merely an obvious design choice and is not given patentable weight)

As per claim 25, the combination of Becvar, Yerfule and Chen further teach:
The hierarchical scheduling system of claim 1, wherein the hierarchical scheduling system is designed assuming the hierarchical scheduling system will be implemented using communication links that provide a first link speed, wherein the communication links actually used to implement the hierarchical scheduling system provide a second link speed that differs from the first link speed. (Becvar figure 1 and [0020], examiner further notes that the claimed limitation here is merely an obvious design choice and is not given patentable weight)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hon et al (US 210200301744) teaches identifying the electronic devices associated with the multi-tenant structure that are under wireless control based on a unique identifier. Partitioned electronic devices are determined that provide the user with wireless control based on associated permissions granted to the user. The partitioned electronic devices have the associated permissions granting wireless control of the partitioned electronic devices to the user. Wireless control of the partitioned electronic devices is aggregated to the user with unique identifiers that correspond to the associated permissions granted to the user to enable the user to have wireless control over the partitioned electronic devices and prevent the user from having wireless control of the electronic devices that do have the associated permissions.
Doi et al (US 20140040908) teaches two or more of the components are combined by an end user into a stream flow defining an application. The system also includes a plurality of resources configured to process the stream flow, architecture of at least one of the plurality of resources being different from architecture of another of the plurality of resources. The system also includes a compiler configured to generate a resource assignment assigning the plurality of resources to the two or more of the components in the stream flow, at least two of the two or more of the components in the stream flow sharing at least one of the plurality of resources according to the resource assignment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES M SWIFT whose telephone number is (571)270-7756. The examiner can normally be reached Monday - Friday: 9:30 AM - 7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on 5712723652. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES M SWIFT/           Primary Examiner, Art Unit 2196